Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 2014/0269205 A1), and further in view of Buisker (US 5,834,877 A).
Regarding claims 1 and 6, Blair teaches an ultrasonic device comprising:
an ultrasonic transceiver [fig. 2 #102 acoustic transmitters] that transmits an ultrasonic wave to a target at a predetermined interval [0027 The acoustic document feature detector 114 may include a pulse generator 122 that pulses the acoustic signals 112 at a predetermined pulse frequency as the document 106 moves in the direction of travel 111], and that receives the ultrasonic wave reflected on the target [0037 discusses using medical ultrasound imaging of acoustic reflections from each interface within the object are processed to create a 2D or 3D acoustic mapping; similar to instant fig. 14] so as to output a reception signal [fig. 2 shows document #106 with acoustic receivers #108 on one side];
a signal integration unit that outputs an integrated signal obtained by integrating the reception signals output within a predetermined period [0032 receiver electronics by rectifying and 
a position detection unit that detects a position of the target, based on a magnitude relationship between signal intensity of the integrated signal and a predetermined reference value [0032 describes integrating; 0033 acoustic signal processor…may then process the extracted signals from each acoustic receiver…for example a tear or hole may be determined to be at the portion of the document…if the acoustic signal…is stronger than a predetermined threshold or stronger relative to any of the other signals…].
Buisker teaches that it is known to both transmit ultrasonic beams through a material and receive reflections from the same material [col. 1:45-60 In an ultrasonic web edge detector, a sound emitting transducer (transmitter) projects a beam of high frequency sound across a gap where it is either received directly by a microphone (receiver) on the other side of the gap or is reflected back to a microphone. As the edge of a web enters the gap, it partially blocks the sound beam, with the sound energy received by the microphone being roughly inversely related to the percentage of occlusion of the sound beam by the web. The relationship between the degree of occlusion and the signal provided by the microphone can be determined for a particular web material and the processing electronics which receives the signal can be adjusted accordingly so that the final control signal is truly proportional to the lateral position of the web edge.]
Regarding claim 2, Blair as modified teaches the ultrasonic device according to claim 1, further comprising: a multiple identification unit that identifies the reception signal generated by a multiple reflection ultrasonic wave reflected multiple times between the target and the ultrasonic transceiver, wherein the signal integration unit integrates the reception signal output during a period until the multiple reflection ultrasonic wave in a first degree is received by the ultrasonic 
Regarding claim 3, Blair as modified teaches the ultrasonic device according to claim 2, further comprising: a degree setting unit that sets a maximum degree in which the signal intensity of the reception signal of the multiple reflection ultrasonic wave is equal to or greater than a first threshold when the ultrasonic wave having a single pulse is transmitted to the target, as the first degree [0033 For example, a tear or hole may be determined to be at the portion 118A of the document 106 if the acoustic signal 112A is stronger than a predetermined threshold or stronger relative to any of the other signals 112B-E.].
Regarding claim 5, Blair as modified teaches the ultrasonic device according to claim 1, wherein the reference value represents the signal intensity of the integrated signal when the target is located while covering 1/2 of a transmission range in which the ultrasonic wave is transmitted by the ultrasonic transceiver [fig. 3 shows #106 material half way between #102A transmitter and #108A receiver].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 2014/0269205 A1) and Buisker (US 5834877 A) as applied to claim 1 above, and further in view of Boser (US 2016/0380640 A1).
Regarding claim 4, Blair does not explicitly teach … and yet Boser teaches the ultrasonic device according to claim 1, wherein an interval of the ultrasonic wave transmitted by the ultrasonic transceiver is shorter than a time required until the reception signal of a secondary multiple reflection ultrasonic wave is received after the ultrasonic wave is transmitted from the ultrasonic transceiver [0061 FIG. 3C depicts signal timing associated with FIG. 3A, showing transmit activation signal ƟTX, ring switch signal bring, receive activation signal ƟRX, and measured acoustic wave voltage signal vm. The transmitter is enabled by activating ƟTX, and then switched off, followed by a ring down activation Ɵring. After 86 μsec, the ring down signal has decayed sufficiently for the Sring switch to be opened by deactivating Ɵring. Processing of ring down signals as well as the received echoes is performed with switches ƟRX activated.].
It would have been obvious to combine the integration processing of Blair, with the ring down decay circuitry of Boser so that the minimum detectable distance range may be improved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645